Citation Nr: 0432185	
Decision Date: 12/06/04    Archive Date: 12/15/04

DOCKET NO.  03-03 857	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Winston-Salem, North Carolina




THE ISSUES

1. Entitlement to an increased evaluation for the service-
connected right knee disability, currently evaluated as 10 
percent disabling.  

2. Entitlement to an increased evaluation for the service-
connected left knee disability, currently evaluated as 10 
percent disabling.  




REPRESENTATION

Appellant represented by:	The American Legion





ATTORNEY FOR THE BOARD

A. Nigam, Law Clerk



INTRODUCTION

The veteran served on active duty from October 1975 to July 
1976.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a January 2001 RO rating decision.  



FINDINGS OF FACT

1.  All information and evidence necessary for an equitable 
disposition of the veteran's appeal have been obtained by the 
RO.  

2.  The service-connected right knee disability manifested by 
chondromalacia is shown to be manifested by pain on motion 
and mild degenerative changes with a related functional loss 
that more nearly approximates that of limitation of flexion 
to 45 degrees.  

3.  The service-connected left knee disability manifested by 
chondromalacia is shown to be manifested by pain on motion 
and mild degenerative changes with a related functional loss 
that more nearly approximates that of limitation of flexion 
to 45 degrees.  





CONCLUSIONS OF LAW

1.  The criteria for the assignment of a rating of 20 percent 
for the service-connected right knee chondromalacia have been 
met.  38 U.S.C.A. §§ 1155, 5107, 7104 (West 2002); 38 C.F.R. 
§ 4.7, 4.71a including Diagnostic Code (DC) 5260 (2004).  

2.  The criteria for the assignment of a rating of 20 percent 
for the service-connected left knee chondromalacia have been 
met.  38 U.S.C.A. §§ 1155 (West 2002); 38 C.F.R. § 4.71, 
4.71a, DC 5260 (2004).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION


VCAA

In November 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), Public Law No. 106-475, 
114 Stat. 2096 (2000), which substantially amended the 
provisions of chapter 51 title 38 of the United States Code 
and, among other things, eliminated the requirement of a 
well-grounded claim and enhanced the notice and assistance to 
be afforded to claimants in substantiating their claims.  
VCAA §3(a), 114 Stat. 2096, 2096-97 (codified in part at 
38 U.S.C.A. §§ 5103, 5103A (West 2002)).  

It appears in this case that all obtainable evidence 
identified by the veteran, relative to his claim, has been 
obtained and associated with the claims folder, and that the 
VA medical examinations and clinical records on file are 
sufficient to resolve the matters.  The veteran has not 
identified any other evidence that should be obtained prior 
to the Board's review.  Given the favorable action taken 
hereinbelow, further development would serve no useful 
purpose in this case.  



Entitlement to increased evaluation for ratings 
the service-connected knee disability.  

The veteran seeks increased ratings for the service-connected 
right and left knee conditions.  He contends that his 
service-connected knee conditions are more severe than 
contemplated by the 10 percent rating currently assigned to 
each knee under 38 C.F.R. § 4.71, 4.71a, DC 5260 (2004).  

The Board notes that the veteran was unable to report to VA 
examinations scheduled in May 2002 due to unavailability, in 
March 2003 due to transportation issues, and in February 2004 
due to expense.  

However, a December 2000 VA examination noted that the 
veteran's movement during the examination caused pain on 
motion in the patella and femur of both knees.  Also 
indicated was the veteran's flexion-to 97 degrees in the 
right knee and to 72 degrees in the left.  

In addition, the examiner noted that the right knee did not 
experience palpable crepitus, but the left knee had definite 
palpable crepitus with more pain than the right knee.  The 
veteran was diagnosed with chondroalacia patella of the right 
and left knees, with severe limitation of motion, pain and 
degenerative changes in both.  

An accompanying radiology report of the same date included 
findings that the veteran's right and left knees exhibited 
mild inferior spurring of the patella, but no joint space 
narrowing or significant tibial femoral spurring.  The 
veteran was diagnosed with mild degenerative changes of the 
right and left knees.  

The severity of a knee disability is ascertained, for VA 
rating purposes, by application of the criteria set forth in 
VA's Schedule for Rating Disabilities, 38 C.F.R. § 4.71a, 
Part 4. (hereinafter Schedule).  These criteria are based on 
the average impairment of earning capacity, 38 U.S.C.A. 
§ 1155, and utilize separate diagnostic codes to identify the 
various disabilities.  

Limitation of leg flexion is evaluated as 10 percent 
disabling under DC 5260 when leg flexion is limited to 45 
degrees; 20 percent disabling when leg flexion is limited to 
30 degrees; and is evaluated as 30 percent disabling when leg 
flexion is limited to 15 degrees.  In addition, limitation of 
flexion to 60 degrees is required for a noncompensable 
evaluation to be assigned under these criteria.  

As outlined hereinabove, for limitation of motion to be rated 
20 percent under DC 5260, flexion must be limited to at least 
45 degrees.  The veteran's range of motion on active flexion 
was reported to 97 degrees in the right knee, and 72 degrees 
in the left knee, in the December 2000 VA medical 
examination.  However, the veteran also appeared to have an 
additional functional loss due to pain with respect to each 
knee.  

The governing regulations provide that the higher of two 
evaluations will be assigned if the disability more closely 
approximates the criteria for that rating.  Otherwise, the 
lower rating is assigned.  38 C.F.R. § 4.7 (2004).  

Additionally, the United States Court of Veterans Appeals 
(the Court) has held that the evaluation of a service-
connected disability involving a joint rated on limitation of 
motion requires adequate consideration of functional loss due 
to pain under 38 C.F.R. § 4.40 (2004) and functional loss due 
to weakness, fatigability, incoordination or pain on movement 
of a joint under 38 C.F.R. § 4.45 (2004).  See DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  

As such, the Board finds that there is a demonstrated level 
of painful and weakened movement that more nearly 
approximates a disability picture manifested by limitation of 
flexion to 45 degrees for each knee.  Accordingly, a 20 
percent evaluation for each service-connected knee disability 
is for application in this case, given the factors discussed 
in DeLuca, under the provisions of DC 5260.  See 38 C.F.R. 
§§ 4.40, 4.45.  

However, a rating in excess of 20 percent for each knee is 
not warranted, as findings consistent with limitation of 
flexion to 15 degrees for either knee are not shown.  



ORDER

An increased rating of 20 percent for the service-connected 
right knee disability is granted, subject to the regulations 
applicable to the payment of VA monetary benefits.  

An increased rating of 20 percent for the service-connected 
left knee disability is granted, subject to the regulations 
applicable to the payment of VA monetary benefits.  



	                        
____________________________________________
	STEPHEN L. WILKINS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



